By the Court, Rhodes, J.:
The appeal is taken from the judgment alone, and the case is presented upon the pleadings, findings, and a bill of exceptions which does not question the sufficiency of the evidence to sustain the findings. The only question is, whether the proper judgment was entered upon the findings. The court found that the market value of the building, at the time when the defendant took possession of it, and from thence to the time of the trial, was two hundred dollars. The findings also state certain probative facts in respect to the cost of removal of the building; the value of the materials, if it were taken to pieces; its value to a person who had the right to maintain and use it where it then was; and what it would cost to erect such a building at that place; but those probative facts are not necessarily inconsistent with the ultimate fact of the market value of the building, and, therefore, will not overcome or modify it. The finding as to the market value is conclusive, as the sufficiency of the evidence to sustain it is not questioned.
*115It is urged that the court should have rendered judgment for interest upon the value of the property from the time of the conversion. The measure of damages—or detriment, as it is denominated in the Code—for the conversion of personal property, is prescribed by section 3336, Civil Code; and it is declared that it is presumed to be, first, the value of the property at the time of the conversion, with interest from that time; or, where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party; and secondly, a fair compensation for the time and money properly expended in pursuit of the property. The bill of exceptions does not show that the plaintiff exercised his option, as provided for in the first subdivision of that section; and the court was therefore at liberty to award the .damages under either rule.
Judgment affirmed.